Title: From George Washington to Benjamin Tallmadge, 14 October 1782
From: Washington, George
To: Tallmadge, Benjamin


                  
                     
                     SirHead Quarters 14th Octr 1782
                  
                  The Dragoon handed me your Letter of Yesterday respecting the Capture of four Refugees, by your Corps.
                  Considering present Circumstances, I think it best, that they should be delivered over to the civil Powers You will therefore be pleased to have them disposed of agreeable to the Direction mentioned in the Close of Govr Clintons Letter to you, that they may be tried by a Court of Ayer & Terminer, instituted by the Executive of the State—or other ways dealt with as the Civil Authority shall think their Merits deserve—I am Sir Your most Obed. Servt
                  
                     Go: Washington
                     
                  
               